DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 2, 10 and 17 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 and similarly claims 2 and 17 recites “recover the duty ratio of the control signal to recover the length of the valley of the voltage with the third pulsating waveform under a case that sampling of the peak value of the voltage of the battery is completed”.
However, the specification does not support “recovering” the duty cycle to “recover” the valley length of the pulsating voltage when sampling of the peak voltage is completed.
Claims 3, 6-16 and 18-20 are included in this rejection based on their dependency on claims 1, 2 and 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly claims 2 and 17 recites “recover the duty ratio of the control signal to recover the length of the valley of the voltage with the third pulsating waveform under a case that sampling of the peak value of the voltage of the battery is completed”.
However, it is unclear what is meant by “recover the duty cycle” to “recover the length of the valley of the voltage”. It is not clear what the duty cycle and the length of the valley is recovering from.
Claims 3, 6-16 and 18-20 are included in this rejection based on their dependency on claims 1, 2 and 17.

Allowable Subject Matter
Claims 1-2, and 6-20 but would be allowable if rewritten to overcome the 112 first and second rejections above.

The following is a statement of reasons for allowance:  

Regarding independent claim(s) 1,   although the prior art discloses a charging system, comprising: a battery; a first rectification unit, without an electrolytic capacitor provided after the first rectification unit, configured to rectify an input alternating current and output a voltage with a first pulsating waveform; a switch unit, configured to modulate the voltage with the first pulsating waveform according to a control signal;
a transformer, configured to output a voltage with a second pulsating waveform

a first charging interface, coupled to the second rectification unit, configured to apply the voltage with the third pulsating waveform to the battery via a second charging interface of a device when the first charging interface is coupled to the second charging interface, in which the second charging interface is coupled to the battery, and the first charging interface comprises: a power wire, configured to charge the battery, and a data
wire, configured to communicate with the device; a control unit, coupled to the switch unit, and configured to output the control signal to the switch unit, and to adjust a duty ratio of the control signal, such that the voltage with the third pulsating waveform meets a charging requirement of the battery, wherein during a process that a power adaptor charges the battery by outputting the voltage with the third pulsating waveform to the battery, the control unit is configured to adjust the duty ratio of the control signal to decrease a length of a valley of the voltage with the third pulsating waveform under a case that a peak value of a voltage of the battery is sampled, wherein the control unit is configured to communicate with the device via the first charging interface to determine a charging mode, in which the charging mode comprises a first charging mode and a second charging mode, a charging speed of the first charging
mode being faster than that of the second charging mode, wherein, when performing a bidirectional communication with the device via the data wire of the first charging interface to determine to charge the device in the first charging mode, wherein the the prior art of record does not disclose or teach the combination of:

 “recover the duty ratio of the control signal to recover the length of the valley of the voltage with the third pulsating waveform under a case that sampling of the peak value of the voltage of the battery is completed.”

Regarding independent claim(s) 2,   although the prior art discloses a power adapter, comprising: a first rectification unit, without an electrolytic capacitor provided after the first rectification unit, configured to rectify an input alternating current and output a voltage with a first pulsating waveform; a switch unit, configured to modulate the voltage with the first pulsating waveform according to a control signal; a transformer, configured to output a voltage with a second pulsating waveform according to the modulated voltage with the first pulsating waveform; a second rectification unit, configured to rectify the voltage with the second pulsating waveform to output a voltage with a third pulsating waveform, wherein the voltage with the third pulsating waveform is configured to be applied to a battery in a device for charging the battery of the device; a first charging interface, coupled to the second rectification unit, configured to apply the voltage with the third pulsating waveform to the battery via a second charging interface of the device the prior art of record does not disclose or teach the combination of:
recover the duty ratio of the control signal to recover the length of the valley of the voltage with the third pulsating waveform under a case that sampling of the peak value of the voltage of the battery is completed.”

Regarding independent claim(s) 17,   although the prior art discloses a charging method, comprising: performing a first rectification on an input alternating current to output a voltage with a first pulsating waveform without passing an electrolytic capacitor; modulating the voltage with the first pulsating waveform; outputting a voltage with a second pulsating waveform according to the modulated voltage with the first pulsating waveform; performing a second rectification on the voltage with the second pulsating
waveform to output a voltage with a third pulsating waveform; applying the voltage with the third pulsating waveform to a battery via a first charging interface; adjusting a duty ratio of a control signal for modulating the voltage with the first pulsating waveform such that the voltage with the third pulsating waveform meets a charging requirement; and during a process that the power adaptor charges the battery by outputting the voltage with the third pulsating waveform to the battery, decreasing a length of a valley of the voltage with the third pulsating waveform by adjusting the duty ratio of the control
signal for modulating the voltage with the first pulsating waveform, under a case that a peak value of a voltage of the battery is sampled, determining a charging mode by communicating with a device via the first charging interface, in which the charging mode comprises a first charging mode and a second charging mode, a charging speed of the first charging mode being faster than that of the second charging mode, and when communicating with the device to determine to charge the device in the first charging 

 “recovering the duty ratio of the control signal to recover the length of the valley of the voltage with the third pulsating waveform under a case that sampling of the peak value of the voltage of the battery is completed.”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2859



	
		
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859